IN THE SUPREME COURT OF THE STATE OF DELAWARE

DERRICK J. SMITH, §
§ No. 575, 2014
Defendant Below, §
Appellant, § Court Below—Superior Court
§ of the State of Delaware in and
V. § for New Castle County
§
STATE OF DELAWARE, § Cr. ID No. 1101020846
§
Plaintiff Below, §
Appellee. §

Submitted: December 30, 2014
Decided: January 5, 2015

ORDER
This 5th day of January 2015, it appears to the Court that, on

December 15, 2014, the Clerk issued a notice to the appellant to show cause
why this appeal should not be dismissed for his failure to diligently
prosecute the appeal by not ﬁling his opening brief and appendix. The
appellant has failed to respond to the notice to show cause within the
required ten-day period. Dismissal of the appeal is deemed to be unopposed.

NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules
3(b)(2) and 29(b), that the appeal is DISMISSED.

BY THE COURT:

Kﬁvlzuﬁ

Justice